Allowability Notice
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to After Final Amendment
1.	The After Final Amendment filed 8/30/2021 is hereby entered. The amendment has overcome the claim objections and 112(a) rejections previously set forth - those claim objections and 112(a) rejections have been withdrawn accordingly. 

Allowable Subject Matter
2.	Claims 1-4 and 9-24 (from the claim set dated 8/30/2021) are allowed.
The following is an examiner’s statement for reason of allowance:

Regarding independent Claims 1 and 21: The subject matter of independent Claims 1 is considered to be allowable for the reasons set forth in the Final Rejection filed 7/2/2021 and Claim 21 now incorporates the subject matter of Claim 1 - the subject matter of Claim 21 is consequently considered to be allowable for the same reasons as Claim 1. Furthermore, all of the claim objections and 112(a) rejections previously set forth have now been overcome (as presented above). Therefore, independent Claims 1 and 21 and dependent Claims 2-3, 9-20 and 22-24 are now in condition for allowance. 

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN W JOHNSON whose telephone number is (571)272-8523.  The examiner can normally be reached on M-F, 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN W JOHNSON/Examiner, Art Unit 3762                                                                                                                                                                                                        9/9/2021

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762